Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1 TO CREDIT AGREEMENT

This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of August 4, 2011, by and among (1) AMITY OIL INTERNATIONAL PTY LIMITED, a
company organized and existing under the laws of Australia (“Amity”); (2) DMLP,
LTD., a Bahamas international business company (“DMLP”); (3) PETROGAS PETROL GAZ
VE PETROKIMYA ÜRÜNLERI İNŞAAT SANAYI VE TICARET AŞ., a Turkish joint stock
company (“Petrogas”); (4) TALON EXPLORATION, LTD., a Bahamas international
business company (“Talon”); (5) TRANSATLANTIC EXPLORATION MEDITERRANEAN
INTERNATIONAL PTY. LTD., an Australian proprietary company (“TEMI”);
(6) TRANSATLANTIC TURKEY, LTD., a Bahamas international business company (“TT”,
and, together with Amity, DMLP, Petrogas, Talon and TEMI, the “Borrowers”);
(7) TRANSATLANTIC PETROLEUM LTD., a Bermuda exempted company with limited
liability (the “Parent”); (8) TRANSATLANTIC PETROLEUM (USA) CORP., a Colorado
corporation (“TP USA”); (9) TRANSATLANTIC WORLDWIDE, LTD., a Bahamas corporation
(“TW”, and, together with the Parent and TP USA, the “Initial Guarantors”);
(10) each of the lenders party hereto from time to time (the “Lenders”); and
(11) STANDARD BANK PLC, as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Initial Guarantors, the Borrowers, the Lenders, the Agents and the
LC Issuer are parties to that certain Amended and Restated Credit Agreement,
dated as of May 18, 2011 (as amended, supplemented, or otherwise modified
through the date hereof, the “Credit Agreement”).

WHEREAS, the Borrowers desire that certain provisions of the Credit Agreement be
amended and compliance with certain provisions of the Credit Agreement be
waived, and the Administrative Agent and the Lenders party hereto are willing to
agree to such amendments and waivers on the terms and subject to the conditions
set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the receipt and sufficiency of which
is acknowledged, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1 Definitions. Unless the context otherwise requires, capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement.

1.2 Interpretation. This Amendment shall be construed and interpreted in
accordance with the rules of construction set forth in Section 1 of the Credit
Agreement.



--------------------------------------------------------------------------------

SECTION 2. AMENDMENT.

Subject to the conditions precedent set forth in Section 5, the Credit Agreement
shall be amended as follows:

2.1 Initial Borrowing Base. Section 3.1 of the Credit Agreement shall be amended
and restated in its entirety as follows:

“The initial Borrowing Base Amount, as reflected in the initial Banking Case,
and in effect on the Closing Date shall be $75,000,000. Once Amity becomes a
Borrower hereunder by executing a Joinder Agreement, the initial Borrowing Base
Amount will be increased to $95,000,000 subject to the absence of any event that
could reasonably be expected to (a) cause a downward redetermination of the
Borrowing Base Amount on the Banking Case Date occurring on September 30, 2011,
or (b) cause the Borrowing Base Amount for the Calculation Date occurring on
October 1, 2011 to be significantly different from the Borrowing Base Amount for
the immediately following Calculation Date. Such initial Borrowing Base Amount
and Banking Case shall be subject to re-determination from time to time in
accordance with this ARTICLE 3.”

2.2 Natural Gas Wholesale License. Section 7.17(a) of the Credit Agreement shall
be amended and restated in its entirety as follows:

“(a) Natural Gas Wholesale License. Ensure that Petrogas delivers to the
Administrative Agent a copy of the Natural Gas Wholesale License promptly
following its publication in the Turkish Official Gazette;”.

2.3 Whitewash Procedures. Section 7.17(b) of the Credit Agreement shall be
amended by deleting the words “in each case no later than thirty (30) days after
the Closing Date” in clause (i) thereof, and replacing them with the words “no
later than July 31, 2011”.

2.4 Joinder of Amity. Section 7.17(c) of the Credit Agreement shall be amended
by deleting the words “on the Whitewash Completion Date”, and replacing them
with the words “no later than July 31, 2011”.

2.5 EMRA Approvals. Section 7.17(d) of the Credit Agreement shall be amended by
deleting the words “No later than 90 days after the Closing Date”, and replacing
them with the words “No later than August 31, 2011”.

2.6 Turkish Commercial Establishment Pledge. Section 7.17(e) of the Credit
Agreement shall be amended by deleting the words “No later than 90 days after
the Closing Date”, and replacing them with the words “No later than August 31,
2011”.

SECTION 3. WAIVER

Subject to the conditions precedent set forth in Section 5, the Lenders party
hereto (being Lenders constituting the Majority Lenders) agree to grant, and the
Administrative Agent acknowledges the grant of, the following waivers, it being
understood that such waivers shall not be deemed to be, nor construed as, a
waiver of any other Default or Event of Default that may now be in existence or
that may hereafter occur:

3.1 Natural Gas Wholesale License. The Lenders party hereto agree to waive the
requirement previously contained in Section 7.17(a) of the Credit Agreement that
Petrogas obtain a Natural Gas Wholesale License by June 30, 2011, and any
Default or Event of Default that may have arisen directly from such failure to
do so.

 

2



--------------------------------------------------------------------------------

3.2 Whitewash Procedures. The Lenders party hereto agree to waive the
requirement previously contained in Section 7.17(b) of the Credit Agreement that
Amity undertake and complete the Whitewash Procedures, and the Whitewash
Completion Date occur, in each case no later than thirty (30) days after the
Closing Date, and any Default or Event of Default that may have arisen directly
from such failure to do so.

3.3 Joinder of Amity. The Lenders party hereto agree to waive the requirement
previously contained in Section 7.17(c) of the Credit Agreement that Amity
execute and deliver the documents referred to therein no later than thirty
(30) days after the Closing Date, and any Default or Event of Default that may
have arisen directly from such failure to do so.

SECTION 4. AFFIRMATION

The Initial Guarantors hereby consent and agree to and acknowledge and affirm
the terms of this Amendment. The Initial Guarantors hereby further agree that
their respective guarantee obligations under Article 10 of the Credit Agreement
shall remain in full force and effect and be unaffected hereby.

SECTION 5. CONDITIONS PRECEDENT

The amendments referred to in Section 2 and the waivers referred to in Section 3
shall become effective if this Amendment shall have been executed by the Initial
Guarantors, the Borrowers, the Lenders and the Administrative Agent and
counterparts hereof as so executed shall have been delivered to the
Administrative Agent.

SECTION 6. MISCELLANEOUS

6.1 Representations and Warranties. Each Obligor, by signing below, hereby
represents and warrants to the Agents, the LC Issuer, and the Lenders as
follows:

(a) it is duly organized, validly existing and in good standing (if such concept
exists under the laws of its jurisdiction of organization) under the laws of its
jurisdiction of organization;

(b) the execution, delivery, and performance of this Amendment and the
consummation of the transactions contemplated hereby (i) are within its
corporate powers, (ii) have been duly authorized by all necessary corporate
action, (iii) do not contravene its constitutional documents or any applicable
law or any of its contractual obligations, and (iv) will not result in the
creation or imposition of any Lien prohibited by the Credit Agreement;

(c) no consent, order, authorization, or approval or other action by, and no
notice to or filing with, any Governmental Authority or any other Person is
required for its due execution and delivery of this Amendment, the performance
of its obligations hereunder or the consummation of the transactions
contemplated hereby;

 

3



--------------------------------------------------------------------------------

(d) it has duly executed and delivered this Amendment, and upon satisfaction of
the conditions set forth in Section 5 above, this Amendment constitutes its
legal, valid, and binding obligation, enforceable against it in accordance with
its terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors’ rights generally and by general principles of equity;

(e) both before and after giving effect to this Amendment, no Default or Event
of Default has occurred and is continuing or would result from the consummation
of the transactions contemplated by this Amendment; and

(f) to the extent not already made above, each of the other representations and
warranties set forth in Article 6 of the Credit Agreement is true and correct in
all material respects as of the date hereof (unless stated to relate solely to
an earlier date, in which case such representation or warranty shall be true and
correct in all material respects as of such earlier date).

6.2 Waiver of Claims. Each Obligor hereby waives and releases each of the
Lenders, the LC Issuer and the Agents and their respective directors, officers,
employees, attorneys, affiliates and subsidiaries from any and all claims,
offsets, defenses and counterclaims of which it is aware that currently exist
and can now be asserted to reduce or eliminate all or any part of the
obligations of such Obligor to the Lenders, the LC Issuer and the Agents as
provided in the Loan Documents, such waiver and release being made with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.

6.3 Expenses. As provided in Section 11.10 and Section 12.5 of the Credit
Agreement, but without limiting any terms or provisions thereof, each Obligor
agrees to pay on demand, all reasonable costs and expenses incurred by the
Agents in connection with the preparation, negotiation, and execution of this
Amendment, including without limitation the reasonable costs and fees of the
Agents’ legal counsel, regardless of whether this Amendment becomes effective in
accordance with the terms hereof.

6.4 Credit Agreement Unaffected. Each reference to the Credit Agreement herein
or in any other Loan Document shall hereafter be construed as a reference to the
Credit Agreement as amended hereby. Except as herein otherwise specifically
provided, all provisions of the Credit Agreement and the other Loan Documents
shall remain in full force and effect and be unaffected hereby. This Amendment
is a Loan Document.

6.5 Entire Agreement. This Amendment, together with the Credit Agreement and the
other Loan Documents, integrates all the terms and conditions mentioned herein
and supersedes all oral representations and negotiations and prior writings with
respect to the subject matter hereof.

6.6 Counterparts. This Amendment may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile signature,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

 

4



--------------------------------------------------------------------------------

6.7 Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

6.8 Submission to Jurisdiction. EACH PARTY HEREBY IRREVOCABLY CONSENTS TO THE
EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK CITY, AND APPELLATE COURTS FROM ANY THEREOF, IN ANY
LITIGATION OR OTHER PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF AN AGENT, A LENDER OR THE LC
ISSUER OR AN OBLIGOR IN CONNECTION HEREWITH OR THEREWITH; PROVIDED, THAT NOTHING
HEREIN SHALL LIMIT THE RIGHT OF AN AGENT, A LENDER OR THE LC ISSUER TO BRING
PROCEEDINGS AGAINST AN OBLIGOR IN THE COURTS OF ANY OTHER JURISDICTION.

6.9 Jury Trial Waiver. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER, OR IN CONNECTION WITH, THIS AMENDMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE
PARTIES IN CONNECTION HEREWITH. EACH PARTY ACKNOWLEDGES AND AGREES THAT IT HAS
RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION AND THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AMENDMENT.

[Remainder of page left blank intentionally.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first written above.

 

AMITY OIL INTERNATIONAL PTY LTD., as a Borrower By /s/ Scott C. Larsen Name:
Scott C. Larsen Title: Director DMLP, LTD., as a Borrower By /s/ Scott C. Larsen
Name: Scott C. Larsen Title: Executive Vice President PETROGAS PETROL GAZ VE
PETROKIMYA ÜRÜNLERI İNŞAAT SANAYI VE TICARET A.Ş , as a Borrower By /s/ Scott C.
Larsen Name: Scott C. Larsen Title: Director TALON EXPLORATION, LTD., as a
Borrower By /s/ Scott C. Larsen Name: Scott C. Larsen Title: Executive Vice
President



--------------------------------------------------------------------------------

TRANSATLANTIC EXPLORATION MEDITERRANEAN INTERNATIONAL PTY. LTD., as a Borrower
By: /s/ Scott C. Larsen

Name: Scott C. Larsen

Title: Director

TRANSATLANTIC TURKEY, LTD., as a Borrower By /s/ Scott C. Larsen Name: Scott C.
Larsen Title: Executive Vice President TRANSATLANTIC PETROLEUM LTD, as a
Guarantor By /s/ Scott C. Larsen Name: Scott C. Larsen Title: Executive Vice
President TRANSATLANTIC PETROLEUM (USA) CORP, as a Guarantor By /s/ Scott C.
Larsen Name: Scott C. Larsen Title: President TRANSATLANTIC WORLDWIDE, LTD., as
a Guarantor By /s/ Scott C. Larsen Name: Scott C. Larsen Title: Executive Vice
President



--------------------------------------------------------------------------------

STANDARD BANK PLC, as Administrative Agent

By: /s/ Mark Heptinstall

Name: Mark Heptinstall

Title:

By: /s/ Zakia Mannan

Name: Zakia Mannan

Title:



--------------------------------------------------------------------------------

STANDARD BANK PLC, as Collateral Agent

By: /s/ Robert Anastasio

Name: Robert Anastasio

Title: Senior Vice President

By: /s/ Rod Fraser

Name: Rod Fraser

Title: Managing Director



--------------------------------------------------------------------------------

STANDARD BANK PLC, as a Lender

By: /s/ Robert Anastasio

Name: Robert Anastasio

Title: Senior Vice President

By: /s/ Rod Fraser

Name: Rod Fraser

Title: Managing Director



--------------------------------------------------------------------------------

BNP PARIBAS (SUISSE) SA, as a Lender

By: /s/ Christophe Nerguarian

Name: Christophe Nerguarian

Title:

By: /s/ Antoine Sevray

Name: Antoine Sevray

Title: